            Case 1:18-cv-03450-OTW Document 62 Filed 07/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KING RANGE, JR.,
                                                                 :
                                      Plaintiff,                 :      18-CV-3450 (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
217 EAST 26th STREET LLC, et al.,                                :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties have advised the Court that this action has been settled. (ECF 61).

Accordingly, this action is dismissed with prejudice and without costs to either party, but

without prejudice to restoration of the action within thirty (30) days of the date of this Order if

the settlement is not fully effectuated.

         If the parties wish the Court to retain jurisdiction in this matter for purposes of

enforcing any settlement agreement, they shall submit the settlement agreement to the Court

to be so ordered.

         Any pending motions shall be terminated as moot, and the Clerk of Court is directed to

close this case.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: July 9, 2019                                                             Ona T. Wang
       New York, New York                                              United States Magistrate Judge
